Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 11/01/2022 is acknowledged.  Claims 13-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 9, the term “a diver” is inaccurate and indefinite.  In claim 11, the phrase “said channel” lacks proper antecedent basis.  The phrases “said channel is formed in a first one of the pair of opposing main surfaces” in claim 11 and “the second of the pair of opposing main surfaces comprises one or more recesses” in claim 12 are confusing and indefinite and lack antecedent basis because there are no support in the instant patent application for a tray having a recess (as in claim 10) and the tray comprises a channel is formed in a first one of the pair of opposing main surfaces (as in claim 11 which is depending from claim 10) and the second of the pair of opposing main surfaces comprises one or more recesses (as in claim 12 which is depending from claim 11).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoover (2006/0053681).  Hoover discloses a utility box (10) having a storage system with reconfigurable compartments comprising a compartment (11, 14) having a first wall (14) and a second wall (14) with each of the first wall and the second wall comprises a guide (35-38), and a plurality of storage units (18; 52) including a removable storage unit (18; 52) arranged to implant into the compartment between the first wall and the second wall.  The removable storage unit comprises a ridge (45-48) arranged to align with the guide and the guide is arranged to engage the ridge to guide the removable storage unit during implantation.
As to claim 5, Hoover further discloses the removable storage unit comprises a ramped inner wall (29; 61; Figs. 2-3).
As to claim 10, Hoover discloses the removable storage unit comprises a tray (18; 52) having a recess (the recess for holding an item 5; Figs. 2-3).

Claim(s) 1-3, 6-7, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Langley et al. (2018/0007884; hereinafter Langley).  Langley discloses a utility box (2) having a storage system with reconfigurable compartments comprising a compartment (4) having a first wall (20) and a second wall (20) with each of the first wall and the second wall comprises a guide (40), and a plurality of storage units (24) including a removable storage unit (24; Figs. 5-6) arranged to implant into the compartment between the first wall and the second wall.  The removable storage unit comprises a ridge (38) arranged to align with the guide and the guide is arranged to engage the ridge to guide the removable storage unit during implantation.
As to claim 6, Langley further discloses the removable storage unit comprises an opening (26; Figs. 5-6) which is inherently capable to hold a bullet-shaped article.
As to claim 7, Langley further discloses the removable storage unit comprises holes/slits/drain holes (26;32) which are inherently capable to allow fluid to drain from a space in the removable storage unit.
As to claim 10, Langley discloses the removable storage unit comprises at least one of a cover (34) and a tray (24) having a recess (Figs. 5-6).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoover or Langley in view of Damberg (2017/0165829).  Hoover discloses the utility box as above and further discloses the utility box comprises a floor (11).  Langley discloses the utility box as above and further discloses the utility box comprises a floor (28).  However, the utility box of Hoover or Langley fails to show the floor includes a third guide and the third guide is arranged to hold a bottom portion of the removable storage unit.  Damberg teaches a utility box (1) comprising a floor (4, 16) having a guide (23; Fig. 3) and a removable storage unit (17) having taps (24, 24’) for engaging with the guide [0050].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Damberg to modify the utility box of Hoover or Langley so the utility box is constructed with the floor includes a third guide which is arranged to hold a bottom portion of the removable storage unit to further securing the removable storage unit to the utility box.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoover or Langley in view of Lanius (4,768,651).  Hoover or Langley discloses the utility box as above having most of the limitations of the claims except for the removable storage unit includes an internal guide and the utility box comprises a divider which is adapted to be implanted in the internal guide.  Lanius teaches a utility box (10) comprising a removable storage unit (58; Fig. 3) having an internal guide (62) and a divider (64) having an edge portion (end portion) that is adapted to be implanted in the internal guide for dividing the removable storage unit into multiple compartments.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Lanius to modify the utility box of Hoover or Langley so the utility box is constructed with the removable storage unit includes an internal guide and the utility box further comprises a divider which is adapted to be implanted in the internal guide for dividing the removable storage unit into multiple compartments for storing items separately to provide more convenience for a user.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoover or Langley in view of Baker et al. (2006/0273084; hereinafter Baker).  Hoover or Langley discloses the utility box as above and further discloses the tray has a pair of opposing main surfaces.  However, Hoover or Langley fails to show a channel is formed in a first one of the pair of opposing main surfaces and at least one recess is formed on a second one of the pair of opposing main surfaces.  Baker teaches a tray (20; 21) comprising a pair of opposing main surfaces and a channel (28, 29) is formed in a first one of the pair of opposing main surfaces and at least one recess (28, 29) is formed on a second one of the pair of opposing main surfaces to facilitate carrying the tray.  Therefore, it would have been obvious to one having ordinary skill in the art in view of Baker to modify the utility box of Hoover or Langley so the utility box is constructed with a channel is formed in a first one of the pair of opposing main surfaces and at least one recess is formed on a second one of the pair of opposing main surfaces to facilitate carrying the tray.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUAN K BUI/
Primary Examiner, Art Unit 3736